DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 9-12 and 14-23 of the US Patent Application No. 16/461,033 filed 05/15/2019 are presented for examination. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "kit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For purpose of further examination limitations recited in claim 23 are interpreted as accompanying the device of claim 17.
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9, 11, 12 and 14-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tan et al. (US 8,486,034).
Regarding claims 1 and 20, Tan discloses a cord blood collection device (Abstract, lines 1-2), the device comprising a chamber 1 (col. 4, line 28: fig. 2: "placenta tray'') in fluid communication with a tapered nozzle 3 (col. 4, lines 36-37; fig. 2: "umbilical cord positioner"; fig. 6A); and in which the tapered nozzle further comprises at least one step A (see fig. 6A) along its length, as required by claim 20.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claim 2, Tan discloses the device, wherein the tapered nozzle comprises a distal end, an aperture and an internal channel (see fig. 6A).
Regarding claims 9 and 11, Tan discloses the device, wherein the chamber comprises a wall enclosing a space and an open end adapted to receive a distal end of 
Regarding claim 12, Tan discloses the device constricted from surgical stainless steel (col. 4, line 31).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Regarding claim 14, Tan discloses the device that is pre-sterilized (col. 5, line 67- col. 6, line 1).
Regarding claims 15 and 16, due to its structure, the device of Tan is capable of multiple uses (see fig. 2) and multiple sterilization cycles, as required by claim 16.
Regarding claim 17, since the device of Tan does not disclose the use of needle, the device is interpreted as being needless.
Regarding claims 18 and 21, Tan discloses the device comprising a stand, a base and a vessel (see fig. 2).
Regarding claim 19, Tan discloses the device, wherein the container comprises a cap (col. 7, line 10).
Regarding claim 22, Tan discloses the device comprising a container (fig. 2; 
bottle).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4 and 23 is rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 8,486,034).
Regarding claims 3 and 4, Tan discloses the invention discussed above, wherein the tapered nozzle comprises a distal end, and aperture and an internal channel (see fig. 2 above) but does not expressly disclose the apparatus comprising multiple steps and multiple containers.

Regarding claim 23, Tan discloses a kit comprising a catheter ([0024]), a connecting tube ([0011]), a cord clamp ([0006]) but is silent about a diathermy/instrument pouch, a drape, a baby blanket, a hand towel, a mayo cover, a sharps box, a swab, a yankauer, a gown, a trolley cover, a wrap, a crepe, a bag and a breather, but motivates to do so by disclosing desirability of any other articles desirably for the procedure ([0024]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to accompany the apparatus of Tan with the any auxiliary material that can be useful in providing the particular surgical procedure, in order to convenience performing the desired procedure, as motivated by Tan ([0024]). – Corrected.
Claims 5, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 8,486,034) in view of Toomey (US 2003/0220601).
Regarding claims 5 and 6, Tan discloses the invention discussed above but does not expressly disclose the apparatus, wherein the nozzle comprises a luer lock.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the apparatus of Tan with the luer lock, as taught by Toomey in order to provide mechanical reliability of the connection by employing the connector of the type known in the art.
Regarding claim 10, Tan discloses the invention discussed above but does not expressly disclose the apparatus, wherein the chamber comprises a stepped portion adapted to engage with the collection container.
Toomey teaches a cord blood collection device ([0002]), wherein the chamber 14 (fig. 5) comprises a stepped portion A (fig. 5) adapted to engage with the collection container 28 (fig. 5).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to supply the chamber of Tan with the stepped portion, as taught by Toomey in order to engage the container, as directed by Toomey (see fig. 5).
Conclusion
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781